              Case:17-03158-swd           Doc #:41-4 Filed: 08/21/2020   Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN
IN RE:
         CRISTINA CASTRO                               HONORABLE SCOTT W. DALES
                                                       CASE NO. 17-03158-SWD
                                                       CHAPTER 13
            DEBTOR.
_________________________________/
  ORDER FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY
 AND FOR WAIVER OF PROVISIONS OF FRBP 4001(a)(3) AS TO HYUNDAI LEASE
                               TITLING TRUST

         Hyundai Lease Titling Trust (“Creditor”), having filed a Motion for Relief from the

Automatic Stay and Co-Debtor Stay and for Waiver of Provisions of FRBP 4001(a)(3); no

parties having filed an objection to said Motion pursuant to the Notice of Motion; and the

Affidavit of No Objection having been filed in this matter:

         IT IS ORDERED that:

         1)     The Automatic Stay of 11 U.S.C. '362 and Co-Debtor Stay of 11 U.S.C.

' 1301(a) is terminated as to the interest of Hyundai Lease Titling Trust in the 2017 Kia Sorento

bearing vehicle identification number 5XYPGDA39HG266035.

         2)     The Creditor is free to pursue its applicable non-bankruptcy remedies with respect

to its interest in the subject vehicle.

         3)     Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and the

Creditor may immediately enforce and implement this Order.

                                            END OF ORDER

Prepared by:
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
